
	
		I
		111th CONGRESS
		2d Session
		H. R. 5443
		IN THE HOUSE OF REPRESENTATIVES
		
			May 27, 2010
			Mr. Nye (for himself
			 and Mr. Garamendi) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for the
		  entitlement of surviving spouses of members of the Armed Forces who die while
		  serving on active duty to educational assistance under the Post-9/11
		  Educational Assistance Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Spouses
			 of Fallen Heroes Scholarship Act.
		2.Entitlement of
			 surviving spouses of members of the Armed Forces who die while serving on
			 active duty to educational assistance under the Post-9/11 Educational
			 Assistance Program
			(a)EntitlementSection 3311(b) of title 38, United States
			 Code, is amended by adding at the end the following new paragraph:
				
					(10)An individual who
				is the surviving spouse of a person who, on or after September 11, 2001, dies
				in line of duty while serving on active duty as a member of the Armed
				Forces.
					.
			(b)AmountSection 3313(c)(1) of such title is amended
			 by striking “or (9)” and inserting “(9), or (10)”.
			(c)Time limitation
			 for useSection 3321(b) of such title is amended by adding at the
			 end the following new paragraph:
				
					(5)Applicability to
				surviving spouses of deceased membersThe period during which an
				individual entitled to educational assistance by reason of section 3311(b)(10)
				may use such individual’s entitlement expires on the date that is 15 years
				after the date of the death of the person from whom such entitlement is
				derived.
					.
			(d)Definition of
			 surviving spouseSection 3301 of such title is amended by adding
			 at the end the following new paragraph:
				
					(5)The term surviving spouse
				means a person of the opposite sex who was the spouse of a veteran at the time
				of the veteran’s death, and who lived with the veteran continuously from the
				date of marriage to the date of the veteran’s death (except where there was a
				separation which was due to the misconduct of, or procured by, the veteran
				without the fault of the spouse) regardless of
				remarriage.
					.
			(e)Effective date;
			 applicability
				(1)Effective
			 dateThe amendments made by this section shall take effect on
			 August 1, 2009.
				(2)ApplicabilityThe
			 Secretary of Veterans Affairs shall begin making payments to individuals
			 entitled to educational assistance by reason of paragraph (10) of section
			 3311(b) of title 38, United States Code, as added by subsection (a), by not
			 later than August 1, 2011. In the case of an individual entitled to educational
			 assistance by reason of such paragraph for the period beginning on August 1,
			 2009, and ending on July 31, 2011, the Secretary shall make retroactive
			 payments to such individual for such period by not later than August 1,
			 2011.
				
